NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 27 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE OZUNA ALEMAN,                              No.    15-73185

                Petitioner,                     Agency No. A088-712-470

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      Jose Ozuna Aleman, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). Our



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006). We dismiss in part and deny in part the petition for review.

      In his opening brief, Ozuna Aleman does not raise, and therefore waives,

any challenge to the agency’s dispositive determination that his asylum application

was time-barred and that no exception to the time limitation applied, and the

dispositive determination that he failed to establish nexus to a protected ground in

order to establish eligibility for withholding of removal. See Lopez-Vasquez v.

Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically raised and

argued in a party’s opening brief are waived). To the extent Ozuna Aleman raises

a political opinion claim and a particular social group claim for the first time in his

opening brief, we lack jurisdiction to consider these contentions because he did not

raise them to the agency. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.

2004) (court lacks jurisdiction to review issues or claims not presented below).

Thus, Ozuna Aleman’s asylum and withholding of removal claims fail.

      Substantial evidence supports the agency’s denial of CAT relief because

Ozuna Aleman failed to show it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.


                                           2                                    15-73185